IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-11,882-05


EX PARTE EDWARD RAY ESPARZA, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM HARRIS COUNTY



	Johnson, J., filed a concurring statement.


C O N C U R R I N G   S T A T E M EN T


	I concur in the judgment of the Court denying relief.  Chapter 64 has a number of unanswered
questions concerning its scope and applicability, but one question has been answered; habeas corpus
relief is not available for claims based on Chapter 64.  See Ex Parte Baker, 185 S.W.3d 894 (Tex.
Crim. App. 2006); Ex Parte Suhre, 185 S.W.3d 898 (Tex. Crim. App. 2006).  However, Chapter 64
does not bar subsequent applications.  Baker at 897.  Applicant is free to file a second petition under
Chapter 64 and then to appeal any adverse result.

Filed: September 13, 2006
Do not publish